 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   JACK TU,                                     Case No. SA CV 17-00780-DFM
12                      Plaintiff,                MEMORANDUM OPINION
13                 v.                             AND ORDER
14   NANCY A. BERRYHILL, Deputy
15   Commissioner of Operations,
     performing duties and functions not
16   reserved to the Commissioner of
17   Social Security,
18                      Defendant.
19
20         Jack Tu (“Plaintiff”) appeals from the Social Security Commissioner’s
21   final decision denying his application for Social Security Disability Insurance
22   Benefits (“DIB”). For the reasons discussed below, the Commissioner’s
23   decision is affirmed and this matter is dismissed with prejudice.
24
                                             I.
25
                                     BACKGROUND
26         Plaintiff filed an application for DIB in 2013, alleging disability
27   beginning August 31, 2011. See Administrative Record (“AR”) 76, 156-59.
28
 1   After his application was denied, see AR 95-99, 101-09, he requested a hearing
 2   before an administrative law judge (“ALJ”), see AR 110-11. Plaintiff’s hearing
 3   took place on July 27, 2015. See AR 36-62. The ALJ heard testimony by a
 4   vocational expert and Plaintiff, who was represented by counsel. See id.
 5         In a written decision issued August 25, 2015, the ALJ denied Plaintiff’s
 6   claim for benefits. See AR 12-35. He found that Plaintiff had severe
 7   impairments of major depressive disorder, anxiety disorder, insomnia, mild to
 8   moderate right ulnar nerve entrapment of the right elbow, mild left ulnar nerve
 9   entrapment at the left elbow, mild bilateral L5 radiculopathy, chronic sprain of
10   the bilateral shoulders, and myofascial pain of the cervical and thoracolumbar
11   spine. See AR 17. The ALJ determined that the severe impairments did not
12   meet or medically equal the severity of a listed impairment. See AR 18-19. He
13   found that despite those impairments, Plaintiff retained the residual functional
14   capacity (“RFC”) to perform light work with the following restrictions: lift or
15   carry 20 pounds occasionally and 10 pounds frequently; sit, stand, or walk for
16   6 hours out of an 8-hour workday with normal breaks; occasionally handle and
17   finger bilaterally; frequently push and pull and perform overhead work
18   bilaterally; occasionally perform postural activities, but no climbing ladders,
19   ropes, or scaffolds or crawling; avoid heights and dangerous machinery; and be
20   limited to simple tasks and simple work related decisions with no inherently
21   stressful work, such as taking complaints. See AR 17-28. Based on the RFC,
22   the ALJ found that Plaintiff could not perform his past relevant work as an
23   auto mechanic, but could perform other work as a restaurant host and an
24   information clerk. See AR 28-30. Thus, he determined that Plaintiff was not
25   disabled during the relevant period. See AR 30.
26         After the Appeals Council denied review of the ALJ’s decision, see AR
27   1-7, the ALJ’s August 2015 decision became the final decision of the
28   Commissioner. This action followed. See Dkt. 1.
                                             2
 1   ///
 2   ///
 3                                          II.
 4                                   DISCUSSION
 5         The parties dispute whether: (1) the ALJ improperly rejected the
 6   limitations stated by his treating psychologist and neurologist; (2) the ALJ
 7   improperly rejected Plaintiff’s subjective symptom testimony; (3) the ALJ erred
 8   in questioning the VE; and (4) remand is appropriate so that the ALJ can
 9   consider new evidence added to the record by the Appeals Council. See Dkt.
10   20, Joint Stipulation (“JS”).
11   A.    Treating Physician Opinions
12         1.    Applicable Law
13         Three types of physicians may offer opinions in Social Security cases:
14   those who treated the plaintiff, those who examined but did not treat the
15   plaintiff, and those who did neither. See 20 C.F.R. § 404.1527(c); Lester v.
16   Chater, 81 F.3d 821, 830 (9th Cir. 1995) (as amended Apr. 9, 1996).1 A
17   treating physician’s opinion is generally entitled to more weight than that of an
18   examining physician, which is generally entitled to more weight than that of a
19   nonexamining physician. See Lester, 81 F.3d at 830. When a treating
20   physician’s opinion is uncontroverted by another doctor, it may be rejected
21         1
             Social Security Regulations regarding the evaluation of opinion
22   evidence were amended effective March 27, 2017. Where, as here, the ALJ’s
23   decision is the final decision of the Commissioner, the reviewing court
     generally applies the law in effect at the time of the ALJ’s decision. See Lowry
24   v. Astrue, 474 F. App’x 801, 804 n.2 (2d Cir. 2012) (applying version of
25   regulation in effect at time of ALJ’s decision despite subsequent amendment);
     Garrett ex rel. Moore v. Barnhart, 366 F.3d 643, 647 (8th Cir. 2004) (“We
26   apply the rules that were in effect at the time the Commissioner’s decision
27   became final.”). Accordingly, the Court applies the version of 20 C.F.R.
     § 404.1527 that was in effect at the time of the ALJ’s August 2015 decision.
28
                                             3
 1   only for “clear and convincing reasons.” See Carmickle v. Comm’r, Soc. Sec.
 2   Admin., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester, 81 F.3d at 830-31).
 3   Where such an opinion is contradicted, the ALJ must provide only “specific
 4   and legitimate reasons” for discounting it. Garrison v. Colvin, 759 F.3d 995,
 5   1012 (9th Cir. 2014) (citation omitted). Moreover, “[t]he ALJ need not accept
 6   the opinion of any physician, including a treating physician, if that opinion is
 7   brief, conclusory, and inadequately supported by clinical findings.” Thomas v.
 8   Barnhart, 278 F.3d 947, 957 (9th Cir. 2002); accord Tonapetyan v. Halter, 242
 9   F.3d 1144, 1149 (9th Cir. 2001). The weight accorded to a physician’s opinion
10   depends on whether it is consistent with the record and accompanied by
11   adequate explanation, the nature and extent of the treatment relationship, and
12   the doctor’s specialty, among other things. See 20 C.F.R. § 404.1527(c)(2)-(6).
13         2.    Analysis
14               a.    Dr. Flores
15         Nelson J. Flores, Ph.D., began treating Plaintiff in February 2012 for
16   depression and anxiety for purposes of a worker’s compensation claim.2 See
17   AR 292. On December 9, 2013, Dr. Flores completed a questionnaire in which
18   he concluded that Plaintiff would be absent from work more than 3 times a
19   month. See AR 194. Dr. Flores also indicated that Plaintiff had marked
20   limitations in the ability to understand, remember, carry out detailed
21   instructions, and to be punctual and maintain regular attendance. See AR 198.
22   On July 16, 2015, Dr. Flores completed an assessment based on his treatment
23   of Plaintiff 2 to 4 times per month from February 2012 through June 2015. See
24   AR 801-03. He checked a box indicating that Plaintiff had “marked”
25
           2
             Plaintiff was terminated from his job on August 31, 2011 (the same day
26
     he alleges the beginning of his disability) for leaving a glass of coke in a
27   customer’s car. See AR 298.
28
                                             4
 1   limitations for remembering locations and work-like procedures,
 2   understanding and remembering detailed instructions, carrying out detailed
 3   instructions, performing activities within a schedule and being punctual,
 4   accepting instructions and responding to criticism from supervisors, and
 5   responding appropriately to workplace changes. See AR 802. He also opined
 6   that Plaintiff would miss work more than 3 times a month. See AR 803.
 7         The ALJ gave little weight to Dr. Flores’s opinions because “[t]he
 8   severity of several of the limitations assessed by Dr. Flores are inconsistent
 9   with the claimant’s treating records.” AR 27. The ALJ gave great weight to
10   State agency medical consultants, who opined that Plaintiff only suffered from
11   moderate limitations in his ability to respond appropriately to changes in work
12   setting. See AR 26 (citing AR 77-91). The ALJ also gave great weight to the
13   opinion of a consulting psychiatrist who examined Plaintiff in November 2013
14   and opined that he was not limited in his ability to follow simple or detailed
15   instructions, that his ability to respond to changes in a work setting was mildly
16   limited, and that his ability to respond to work pressure was moderately
17   limited. See AR 27 (citing AR 471-77).
18         Substantial evidence supports the ALJ’s finding that Dr. Flores’s
19   treatment records do not support the severity of the limitations he assessed. For
20   instance, Dr. Flores noted in his November 2014 progress report that Plaintiff
21   reported improved mood with treatment, improved sleep with medication, and
22   that his current emotional condition remained stable with medication. See AR
23   682. After receiving outpatient therapy and medication, Plaintiff reported
24   improvements in his mood, sleep, and other symptoms on many occasions.
25   See AR 287, 289, 553. Moreover, none of Dr. Flores’s treatment notes provide
26   any support for the limitations contained in either of his opinions. While
27   Plaintiff cites to records reflecting a sad and anxious mood, body tension, and
28   a tired appearance, see JS at 8 (citing numerous portions of the AR), none of
                                              5
 1   these observations would support, for example, Dr. Flores’s opinion that
 2   Plaintiff would miss more than three days of work per month. Thus, the ALJ
 3   did not err in giving little weight to Dr. Flores’s opinion. See Thomas, 278
 4   F.3d at 957 (“The ALJ need not accept the opinion of any physician, including
 5   a treating physician, if that opinion is brief, conclusory, and inadequately
 6   supported by clinical findings.”); see also Tommasetti v. Astrue, 533 F.3d
 7   1035, 1041 (9th Cir. 2008) (holding that “incongruity” between treating
 8   physician’s opinion on patient’s limitations and patient’s medical records is
 9   “specific and legitimate reason” for discounting that opinion).
10                b.    Dr. Ali
11         Neurologist Mumtaz A. Ali, M.D., began treating Plaintiff in November
12   2012. See AR 442. On December 18, 2013, Dr. Ali summarized his findings in
13   responses to an upper extremities impairment questionnaire. See AR 212-17.
14   Dr. Ali opined that Plaintiff could occasionally lift and carry items between 10
15   and 20 pounds but never over 20 pounds. See AR 215. Dr. Ali also opined that
16   Plaintiff had moderate limitations in grasping, turning, twisting, objects with
17   his hands, fine manipulation, and reaching. See AR 217. Dr. Ali stated that
18   Plaintiff would need to take 10-15 minute breaks every 2 hours, and he would
19   need to miss work more than 3 times a month. See id. He also opined that
20   Plaintiff could not push or pull. See id.
21         Dr. Ali completed a separate narrative report on January 7, 2014. See
22   AR 504-09. In that report, Dr. Ali concluded that Plaintiff had more severe
23   limitations. He opined that Plaintiff could lift and carry only 10 pounds and
24   only on an infrequent basis; Plaintiff’s ability to sit, stand, walk, climb,
25   balance, push, pull, use his feet for repetitive movements were moderately
26   impaired; and his ability to perform work at a consistent pace for 8 hours, work
27   without needing more than one 5-minute break per hour, complete a normal
28   work day and maintain regular attendance, and perform simple gripping and
                                                 6
 1   grasping activities were severely impaired. See AR 508-09.
 2         The ALJ gave little weight to Dr. Ali’s opinion, noting that Dr. Ali’s
 3   “clinical findings are consistent with a conclusion that [Plaintiff] could do
 4   work with the limitations noted herein.” AR 28. The ALJ also noted that Dr.
 5   Ali examined Plaintiff solely in the context of a worker’s compensation claim,
 6   a fact that ALJ cited as “affect[ing] the credibility and relevance of their
 7   opinions.” Id.
 8         The latter basis is not a specific and legitimate reason for discounting Dr.
 9   Ali’s findings. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,
10   1200 n.5 (9th Cir. 2004) (rejecting plaintiff’s contention that doctor hired by
11   workers’ compensation insurance company may have been biased in
12   evaluation); see also Heun-Davidson v. Berryhill, No. 16-1569, 2017 WL
13   5054657, at *6 (C.D. Cal. Nov. 1, 2017) (noting that ALJs may not disregard
14   medical opinions simply because they were elicited in workers’ compensation
15   proceeding). But any error was harmless, because the other reason offered by
16   the ALJ sufficiently supports the ALJ’s finding. See Molina v. Astrue, 674
17   F.3d 1104, 1115 (9th Cir. 2012) (“We have long recognized that harmless error
18   principles apply in the Social Security Act context.”).
19         Substantial evidence supported the ALJ’s conclusion that Dr. Ali’s
20   clinical findings were consistent with the RFC found by the ALJ. In late 2014
21   and early 2015, Dr. Ali consistently reported that Plaintiff’s medications were
22   helping him considerably, decreasing his pain and allowing him to perform
23   activities of daily living with greater ease. See, e.g., AR 712, 716, 718, 722. Dr.
24   Ali also consistently found only slight-to-moderate limitations in Plaintiff’s
25   various ranges of motion. See, e.g., AR 712, 716, 718, 722. These findings are
26   not consistent with the severe limitations contained in Dr. Ali’s earlier opinion.
27   Thus, the ALJ did not err in discounting Dr. Ali’s opinion.
28
                                              7
 1
 2
 3   B.     Subjective Symptom Testimony
 4          1.    Applicable Law
 5          The court engages in a two-step analysis to review the ALJ’s evaluation
 6   of the plaintiff’s symptom testimony. See Trevizo v. Berryhill, 871 F.3d 664,
 7   678 (9th Cir. 2017). First, the ALJ must determine whether the plaintiff has
 8   presented objective medical evidence of an underlying impairment that could
 9   reasonably be expected to produce the symptoms alleged. See id. If the plaintiff
10   meets the first step and there is no affirmative evidence of malingering, the
11   ALJ must provide specific, clear and convincing reasons for discrediting the
12   plaintiff’s complaints. See Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th
13   Cir. 2006). “General findings are insufficient; rather, the ALJ must identify
14   what testimony is not credible and what evidence undermines the [plaintiff’s]
15   complaints.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (as
16   amended) (citation omitted). The ALJ may consider, among other factors, a
17   plaintiff’s reputation for truthfulness, inconsistencies in his testimony,
18   inadequately explained failures to seek treatment or to follow a prescribed
19   course of treatment, his work record, and his daily activities. See Light v. Soc.
20   Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997) (as amended); Smolen v.
21   Chater, 80 F.3d 1273, 1283-84, 1284 n.8 (9th Cir. 1996). If the ALJ’s
22   credibility finding is supported by substantial evidence in the record, the
23   reviewing court “may not engage in second[ ]guessing.” Thomas, 278 F.3d at
24   959.
25          2.    Analysis
26          At his hearing, Plaintiff testified that he could only stand for 10-15
27   minutes before sitting down and could only sit for 20 minutes before changing
28   positions. See AR 44. He could walk around the neighborhood. See id. Some
                                              8
 1   days, he had trouble lifting a gallon of milk. See id. He sometimes took a long
 2   time to move his bowels, and he had a hard time dressing and numbness in
 3   and pain in his hands most of the day. See AR 45. In the morning, he performs
 4   light exercises, has breakfast, takes medicine, helps sweep the floor, and lays
 5   down and naps in the daytime. See AR 45-46. In the afternoon, after lunch, he
 6   walks around the house for exercise and helps his wife with light household
 7   chores. See AR 46. He can drive to and from his doctors’ offices. See id. He
 8   cannot work because he feels tired, gets short of breath, feels pain in his back
 9   and legs, and cannot lift anything without pain. See id. Pain and numbness in
10   his legs restricts his walking to 15-20 minutes. See AR 49. He lays down for
11   between an hour and a half and two hours a day. See AR 50-51. He has
12   headaches two or three times a week that last 20 minutes, although they’ve
13   increased in frequency. See AR 51-52. He can use his hands for half an hour
14   before needing a 10 minute break, but could not sustain this beyond two 30-
15   minute sessions. See AR 52-53. He feels isolated; feels two or three times a
16   week like he does not want to talk to anybody all day; and has problems
17   sleeping. See AR 53-54. He cannot read his daughter’s sixth-grade homework
18   because he cannot focus on it. See AR 55. He used to go out but now wants to
19   lock himself in a room. See id. He sleeps four to five hours without medication
20   and six to seven hours a night with medication and is woken up by back pain.
21   See id.
22         The ALJ gave specific, clear and convincing reasons for discrediting
23   Plaintiff’s testimony regarding his physical and mental impairments.
24         First, the ALJ reasoned that Plaintiff’s alleged limitations were greater
25   than expected in light of the objective evidence of record. See AR 21. At a
26   February 2012 mental status examination, Plaintiff had normal speech,
27   appropriate thought content and process, and average intellectual functioning.
28   See AR 21, citing AR 292-309. A March 2012 MRI of the lumbar spine
                                             9
 1   reflected unremarkable findings. See AR 21, citing AR 760. A November 2012
 2   report showed electrophysiological evidence of only mild bilateral
 3   radiculopathy and mild to moderate nerve entrapment at the elbows. See AR
 4   21, citing AR 430. A November 2012 MRI revealed only mild degenerative
 5   disc dehiscence. See AR 21-22, citing AR 283. November 2013 and March
 6   2014 mental status examinations reflected normal thought process, memory,
 7   concentration, and judgment. See AR 21, citing AR 471-75, 593-94. A
 8   November 2013 physical revealed a negative straight leg test, normal range of
 9   motion of the shoulders, elbows, wrists, hips, knees, and ankles, full motor
10   strength, normal reflexes, and normal gait. See AR 22, citing AR 326-31.
11   Physicals in 2014 showed trigger points and decreased sensation in the hands,
12   but Plaintiff had only slightly to moderately restricted range of motion at the
13   shoulders, spine, and hips. See AR 22, citing AR 722-45. November 2014 and
14   March 2015 physical examinations revealed normal findings. See AR 22, citing
15   AR 676-77.
16         Second, the ALJ reasoned that Plaintiff’s activities of daily living, while
17   limited, were inconsistent with Plaintiff’s testimony about his more extreme
18   limitations. See AR 21. The ALJ noted that Plaintiff could perform personal
19   grooming activities, prepare meals, perform household chores, drive a vehicle,
20   and perform exercises. See id., citing hearing testimony and AR 181-88
21   (September 2013 function report completed by Plaintiff). Performing light
22   exercises and household chores and occasionally driving is not inconsistent
23   with Plaintiff’s alleged functional limitations, such as difficulty with
24   concentration or sustained sitting, walking, and standing. The error was
25   harmless, however, because the ALJ gave other sufficient reasons for
26   discounting Plaintiff’s testimony.
27         Third, the ALJ reasoned that Plaintiff’s medical records reflected
28   conservative, effective treatment. AR 21-22. The Court agrees, and this
                                             10
 1   provides a second clear and convincing reason to discount Plaintiff’s subjective
 2   symptom testimony. In April and June 2012, Plaintiff reported improvement in
 3   his sleep and mood symptoms with therapy and medication. See AR 21, citing
 4   AR 287. On May 19, 2014, Plaintiff reported improved mood, motivation, and
 5   positive thinking with treatment. See AR 21 citing AR 597. Plaintiff reported
 6   appreciable back pain relief with trigger point injections and medication
 7   between November 2012 and November 2013. See AR 21, citing, e.g., AR
 8   369-71, 395. Plaintiff reported decreased neck tension and increased range of
 9   motion with chiropractic treatment in April 2013. See AR 22, citing AR 408.
10   In October 2014, Plaintiff reported 20-50% improvement in his ability to walk,
11   sit, socialize, bend, bathe, cook and lift with medication; in November 2014
12   and April 2015, he reported over 50-80% improvement. See AR 22, citing AR
13   725, 712-22. At that time, Plaintiff’s pain level was a 2-3 out of 10 with
14   medication, which allowed him to perform daily activities with greater ease.
15   See id.
16   C.     Hypothetical Posed to VE
17          At step three of the sequential evaluation, the ALJ concluded that
18   Plaintiff had moderate difficulties with concentration, persistence, or pace, as
19   also opined by the State agency medical consultants. See AR 18 (citing AR 77-
20   91).
21          In the first hypothetical posed to the VE, the ALJ included the limitation
22   to “simple tasks, simple work-related decisions with no inherently stressful jobs
23   such as taking complaints.” AR 57. The VE responded with the jobs of
24   restaurant host and information clerk. See AR 58. The ALJ added several
25   other assumptions, none of which are relevant to the issue posed by Plaintiff,
26   and none of which referenced difficulties in concentration, persistence, or pace.
27   See AR 58-60.
28          Plaintiff argues that the ALJ should have included in the hypothetical
                                             11
 1   Plaintiff’s moderate limitations in concentration, persistence, and pace in a
 2   work environment. See JS at 37-38. Plaintiff cites Brink v. Comm’r of Soc. Sec.
 3   Admin., 343 Fed. Appx. 211 (9th Cir. 2009), for support. See id. In Brink, the
 4   Ninth Circuit held in an unpublished opinion that an ALJ erred in posing a
 5   hypothetical to the VE that referenced only “simple, repetitive work,” where
 6   the ALJ had accepted medical evidence that Brink had moderate difficulty
 7   maintaining concentration, persistence, or pace. See Brink, 343 Fed. App’x at
 8   *1; see also Lubin v. Comm’r of Soc. Sec. Admin., 507 F. App’x 709, 712 (9th
 9   Cir. 2013) (citing Brink and noting that “work described by the vocational
10   expert may still require the speed and concentration Lubin lacks” and
11   “hypothetical question should have included Lubin’s moderate limitations in
12   concentration, persistence, or pace”).
13         A recent district court case concluded that Brink conflicts with published
14   Ninth Circuit authority. Walsh v. Berryhill, No. 16-2084, 2017 WL 7859362
15   (C.D. Cal. Nov. 29, 2017), held that the ALJ properly translated the plaintiff’s
16   moderate difficulties in concentration, persistence, and pace into a limitation
17   to “simple, repetitive tasks.” Id. at *5 (citing Stubbs-Danielson v. Astrue, 539
18   F.3d 1169, 1173-74 (9th Cir. 2008) (holding that hypothetical limiting plaintiff
19   to simple, routine, repetitive work captured moderate limitations in ability to
20   perform at consistent pace)). Walsh noted that Brink was unpublished, unlike
21   Stubbs-Danielson, and that the two cases directly conflicted despite Brink’s
22   stating the contrary. See Brink, 343 Fed. App’x at *1 (claiming that the
23   medical testimony in Stubbs-Danielson had not established any limitations in
24   concentration, persistence, or pace); but see Stubbs-Danielson, 539 F.3d at
25   1173 (noting that plaintiff had a “slow pace, both with thinking and her
26   actions” and was “moderately limited” in her ability “to perform at a
27   consistent pace without an unreasonable number and length of rest periods,”
28   and holding that ALJ permissibly translated this into a “simple tasks”
                                              12
 1   limitation).
 2         Furthermore, recent unpublished Ninth Circuit cases have not cited
 3   Brink and rely instead on Stubbs-Danielson to find that “simple task”
 4   hypotheticals can encompass concentration, persistence, and pace limitations.
 5   In Israel v. Astrue, 494 Fed. App’x 794 (9th Cir. 2012), the Ninth Circuit
 6   found that an ALJ’s RFC limitation to “simple tasks” adequately captured
 7   moderate limitations in concentration, persistence, or pace. In Sabin v. Astrue,
 8   337 Fed. App’x 617 (9th Cir. 2009), the Ninth Circuit determined that an
 9   ALJ’s RFC formulation for “simple and repetitive tasks on a consistent basis”
10   was consistent with the claimant’s moderate difficulties in concentration,
11   persistence, or pace, where the plaintiff could complete serial ones, follow a
12   three-step command, and do her own cooking, cleaning, laundry, shopping,
13   and bills. Id. at 621.
14         Given this recent authority and the records in this case, the Court
15   concludes that the ALJ’s hypothetical adequately captured Plaintiff’s
16   restrictions related to concentration, persistence, and pace. See Stubbs-
17   Danielson v. Astrue, 539 F.3d at 1174 (“[A]n ALJ's assessment of a claimant
18   adequately captures restrictions related to concentration, persistence, or pace
19   where the assessment is consistent with restrictions identified in the medical
20   testimony.”). The ALJ noted that at a November 2013 consultative
21   examination with Dr. Aguilar, Plaintiff recalled three out of three objects
22   immediately and two out of three objects after five minutes, performed serial
23   sevens, and could spell “world” forward and backward. See AR 18 (citing AR
24   474). The ALJ also cited a state agency doctor’s conclusion that Plaintiff had
25   moderate difficulties in maintaining concentration, persistence, or pace. See id.
26   (citing AR 84). That state agency physician relied on Dr. Aguilar’s opinion
27   that Plaintiff’s work limitations were “mostly none to mild, with moderate
28   impairment in tolerating stress.” See id. (citing AR 475). Dr. Aguilar, in turn,
                                            13
 1   had concluded that Plaintiff’s ability to follow simple and detailed instructions
 2   was not limited; his ability to interact with the public and coworkers was not
 3   limited; his ability to comply with job rules was not limited; his ability to
 4   respond to changes was mildly limited; and his ability to respond to work
 5   pressure was moderately limited. See AR 475. Given this record, the ALJ’s
 6   hypothetical posed to the VE—which referenced simple tasks and simple work-
 7   related decisions with no inherently stressful jobs such as taking complaints—
 8   adequately captured Plaintiff’s limitations in concentration, persistence, and
 9   pace.
10   D.      New Evidence
11           Plaintiff submitted to the Appeals Council a letter dated February 12,
12   2016, from Dr. Ali. See AR 879-84. In that letter, Dr. Ali stated vaguely that it
13   was “not recommended” that Plaintiff stay on his medications for a
14   “protracted period of time as they have the potential to cause further medical
15   problems,” and there would “be medication changes down the road.” AR 879.
16   Dr. Ali also summarized his clinical findings regarding Plaintiff’s conditions.
17   See AR 880-84. In denying Plaintiff’s request for review, the Appeals Council
18   made the letter part of the record but concluded that the letter did “not provide
19   a basis for changing the [ALJ]’s decision.” AR 2.
20           When “a claimant submits evidence for the first time to the Appeals
21   Council, which considers that evidence in denying review of the ALJ’s
22   decision, the new evidence is part of the administrative record, which the
23   district court must consider in determining whether the Commissioner’s
24   decision is supported by substantial evidence.” Brewes v. Comm’r of Soc. Sec.
25   Admin., 682 F.3d 1157, 1159-60 (9th Cir. 2012). Even taking the letter into
26   consideration, substantial evidence supported the ALJ’s decision. As explained
27   above, the ALJ properly discounted those parts of Dr. Ali’s opinion that
28   conflicted with the RFC; Dr. Ali’s letter simply repeats his diagnostic findings
                                             14
 1   and speculates about Plaintiff’s future medical treatment.
 2
 3                                         III.
 4                                  CONCLUSION
 5         For the reasons stated above, the decision of the Social Security
 6   Commissioner is AFFIRMED and the action is DISMISSED with prejudice.
 7
 8   Dated: November 1, 2018
 9                         ______                 __________________________
10                                                DOUGLAS F. McCORMICK
                                                  United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            15
